DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (7,036,628) in view of Bassett et al. (2014/0311828) and in further view of Swager (5,238,084). 
Claim 1: Wilcox et al. discloses a fall arrest assembly (Fig. 1;10) being configured to be attached to a tree (Fig. 1;12) in conjunction with a tree stand (Fig. 1;45) thereby facilitating a hunter to attach a body harness (Fig. 1;16) to the tree; and a body harness being wearable on a user (Fig. 1;16); said assembly comprising: 
Wilcox et al. fails to disclose a pole being mountable to a tree. 
However, Bassett et al. discloses:
a pole being mountable to a tree (Fig. 10; 274) having said pole being vertically oriented (Fig. 10; 274) wherein said pole is configured to be structurally independent from a tree stand mounted in the tree (Fig. 10; 236); 
a pair of mounts (Fig. 10; 246,248), each of said mounts being mountable to the tree 
(Fig. 10), each of said mounts engaging said pole for mounting said pole to the tree (Fig. 10; 246,248,274), said mounts being spaced apart from each other and being vertically distributed on the tree (Fig. 10; 246,248); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fall arrest device of Wilcox et al. to include the mounted pole, as taught by Bassett et al., to attach additional device to. 
Both Wilcox et al. and Bassett et al. fail to disclose slide and lanyard arrangement.
However, Swager discloses a slide being slidably positionable on said pole (Fig. 1; 10) 
when said pole is mounted to the tree, said slide sliding freely along said pole when less than a trigger force is exerted on said slide (Col. 1, Lines 25-30), said slide frictionally engaging said pole when more than the trigger force is exerted on said slide such that said slide resists sliding on said pole (Col. 1, Lines 25-30); and 
a lanyard being removably attachable between said body harness and said slide (Col. 2, Lines 22-25), said slide being exposed to a force that exceeds said trigger force when the lanyard supports the weight of the user wherein said slide is configured to inhibit the user from falling rapidly to the ground when the user falls from the tree stand (Col. 1, Lines 25-30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fall arrest and tree stand device of Wilcox et al. and Bassett et al. to include the slide, as taught by Swager, to provide additional safety by protecting an individual while ascending and descending from the stand. 

Claim 2:  Wilcox et al. discloses the assembly according to claim 1, wherein each of said mounts comprises a panel having a first surface and a second surface (Fig. 2b; 22), said first surface being concavely arcuate thereby facilitating said first surface to conform to curvature of a trunk of the tree (Fig. 2b; 22).  
Claim 3: Bassett et al. discloses the assembly according to claim 2, but fails to disclose a support extending away from the mount with a slot for a strap to pass through.
However, an alternate embodiment of Bassett et al. discloses wherein each of said mounts comprises a support being coupled to and extending away from said second surface of said panel (Fig. 1; 32), said support having a distal end with respect to said second surface, said support having a slot extending therethrough thereby facilitating a strap to be passed through said support (Fig. 1; 32, 36, Para. [0031]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mounts of the embodiment depicted in Fig. 10 of Bassett et al. to include the support with a slot, as taught by the embodiment depicted in Fig. 1 of Bassett et al., to allow for attachment to a tree using a strap. 
Claim 4:  Bassett et al. discloses the assembly according to claim 3, wherein each of said mounts comprises a sleeve having a top end, a bottom end and an outer wall extending therebetween (Fig. 10; 270), said outer wall being coupled to said distal end of said support having said sleeve being vertically oriented when said panel is positioned on the tree, said sleeve insertably receiving said pole for retaining said pole on the tree (Fig. 10; 270, 274).  
Claim 5:  Bassett et al. discloses the assembly according to claim 4, wherein each of said mounts comprises a fastener extending through said outer wall of said sleeve, said fastener being tightenable to frictionally engaging said pole thereby inhibiting said pole from sliding out of said sleeve (Fig. 10; 266).  
Claim 6:  Bassett et al. discloses the assembly according to claim 5, but fails to disclose a strap being extendable through a slot, being tightenable around the tree.
However, an alternate embodiment of Bassett et al. discloses wherein each of said mounts comprises a strap being extendable around the tree (Fig. 1; 32, 36, Para. [0031]), said strap being extendable through said slot in said support having said strap lying against said second surface of said panel, said strap being tightenable around the tree for compressing said panel against the tree (Fig. 1; 32, 36, Para. [0031]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the mounts of the embodiment depicted in Fig. 10 of Bassett et al. to include the support with a slot, as taught by the embodiment depicted in Fig. 1 of Bassett et al., to allow for attachment to a tree using a strap.
Claim 7: Wilcox et al. discloses the assembly according to claim 1, wherein said body harness has a pair of shoulder straps for extending over the user's shoulders (Fig. 4; 40), said body harness having a pair of leg straps for extending around each of the user's legs (Fig. 4; 38), each of said shoulder straps and each of said leg straps being coupled to a back panel being positioned on the user's back when said body harness is worn (Fig. 4; the back panel being the segment between 68 and 30, which connects the shoulder straps and leg straps), said body harness including a waist strap being extendable around the user's waist (Fig. 4; 30), said body harness including a connection point being positioned on said back panel (Fig. 4; 34) .  
Claim 8:  Bassett et al. and Swager disclose the assembly according to claim 7, wherein: said pole has a first end, a second end and an outer surface extending therebetween (Bassett et al. - Fig. 9; 238, Para. [0069]); and said slide comprises a tube being slidably positionable around said pole (Swager – Fig. 3; 10), said tube having an inside surface, an outside surface, a top end and a bottom end (Swager – Fig. 1; 10).  
Claim 9:  Swager discloses the assembly according to claim 8, wherein said slide comprises a wedge being coupled to and extending away from said outside surface of said tube (Fig. 5; 26), said wedge having a top surface, a bottom surface and a front surface extending between said top surface and said bottom surface (Figs. 1 and 5; 26), said top surface sloping downwardly between said outside surface of said tube and said front surface of said wedge (Fig. 5; 26), said front surface lying on a plane being oriented parallel with an axis extending through said top end and said bottom end of said tube, said front surface of said wedge being positioned closer to said bottom end of said tube than said top end of said tube (Fig. 5; 26).  
Claim 10: Swager discloses the assembly according to claim 9, wherein said slide comprises an engagement being coupled to said front surface of said wedge (Fig. 5; 26,51,53).  
Claim 11:  Swager discloses the assembly according to claim 10, wherein said lanyard is coupled between said connection point on said back panel of said body harness and said engagement on said front surface of said wedge (Fig. 5; 26,51,53, Col. 2, Lines 22-25).  
Claim 12:  Swager, in the combination, discloses the assembly according to claim 11, wherein said tube is forced into an offset angle with respect to said pole when said trigger force is applied to said slide such that said inside surface of said tube frictionally engages said outer surface of said pole (Col. 1, Lines 25-30, a downward movement would force the tube into an offset angle). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (7,036,628) in view of Bassett et al. (2014/0311828) and in further view of Swager (5,238,084).  
Claim 13: Wilcox et al. discloses a fall arrest assembly (Fig. 1;10) being configured to be attached to a tree (Fig. 1;12) in conjunction with a tree stand (Fig. 1;45) thereby facilitating a hunter to attach a body harness (Fig. 1;16) to the tree, said assembly comprising:  
a body harness being wearable on a user, said body harness having a pair of shoulder straps for extending over the user's shoulders (Fig. 4; 40), said body harness having a pair of leg straps for extending around each of the user's legs (Fig. 4; 38), each of said shoulder straps and each of said leg straps being coupled to a back panel being positioned on the user's back when said body harness is worn (Fig. 4; the back panel being the segment between 68 and 30, which connects the shoulder straps and leg straps), said body harness including a waist strap being extendable around the user's waist (Fig. 4; 30), said body harness including a connection point being positioned on said back panel (Fig. 4; 34); and a panel having a first surface and a second surface (Fig. 2b; 22), said first surface being concavely arcuate thereby facilitating said first surface to conform to curvature of a trunk of the tree (Fig. 2b; 22).
Wilcox et al. fails to disclose a pole being mountable to a tree. 
However, Bassett et al. discloses:
10a pole being mountable to a tree (Fig. 10; 274) having said pole being vertically oriented (Fig. 10; 274) wherein said pole is configured to be structurally independent from a tree stand mounted in the tree (Fig. 10; 236), said pole having a first end, a second end and an outer surface extending therebetween (Fig. 9; 238, Para. [0069]); 
a pair of mounts (Fig. 10; 246,248), each of said mounts being mountable to the tree, (Fig. 10), each of said mounts engaging said pole for mounting said pole to the tree (Fig. 10; 246,248,274), said mounts being spaced apart from each other and being vertically distributed on the tree (Fig. 10; 246,248), each of said mounts comprising: 
a support being coupled to and extending away from said second surface of said (Fig. 1; 32), said support having a distal end with respect to said second surface, said support having a slot extending therethrough thereby facilitating a strap to be passed through said support (Fig. 1; 32, 36, Para. [0031]); 
a sleeve having a top end, a bottom end and an outer wall extending therebetween (Fig. 10; 270), said outer wall being coupled to said distal end of said support having said sleeve being vertically oriented when said panel is positioned on the tree, said sleeve insertably receiving said pole for retaining said pole on the tree (Fig. 10; 270, 274); 
a fastener extending through said outer wall of said sleeve, said fastener being tightenable to frictionally engaging said pole thereby inhibiting said pole from sliding out of said sleeve (Fig. 10; 266); and 
a strap being extendable around the tree (Fig. 1; 32, 36, Para. [0031]), said strap being extendable through said slot in said support having said strap lying against said second surface of said panel, said strap being tightenable around the tree for compressing said panel against the tree (Fig. 1; 32, 36, Para. [0031]); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fall arrest device of Wilcox et al. to include the mounted pole, as taught by Bassett et al., to attach additional device to. 
Both Wilcox et al. and Bassett et al. fail to disclose slide and lanyard arrangement.
However, Swager discloses a slide being slidably positionable on said pole (Fig. 1; 10) 
when said pole is mounted to the tree, said slide sliding freely along said pole when less than a trigger force is exerted on said slide (Col. 1, Lines 25-30), said slide frictionally engaging said pole when more than the trigger force is exerted on said slide such that said slide resists sliding on said pole (Col. 1, Lines 25-30), said slide comprising: 
a tube being slidably positionable around said pole, said tube having an inside surface, an outside surface, a top end and a bottom end (Fig. 1; 10); 
a wedge being coupled to and extending away from said outside surface of said tube (Fig. 5; 26), said wedge having a top surface, a bottom surface and a front surface extending between said top surface and said bottom surface (Figs. 1 and 5; 26), said top surface sloping downwardly between said outside surface of said tube and said front surface of said wedge (Fig. 5; 26), said front surface lying on a plane being oriented parallel with an axis extending through said top end and said bottom end of said tube, said front surface of said wedge being positioned closer to said bottom end of said tube than said top end of said tube (Fig. 5; 26); and 
an engagement being coupled to said front surface of said wedge (Fig. 5; 26,51,53); and 
a lanyard being removably attachable between said body harness and said slide (Fig. 5; 26,51,53, Col. 2, Lines 22-25), said slide being exposed to a force that exceeds said trigger force when the lanyard supports the weight of the user wherein said slide is configured to inhibit the user from falling rapidly to the ground when the user falls from the tree stand (Col. 1, Lines 25-30), said lanyard being coupled between said connection point on said back panel of said body harness and said engagement on said front surface of said wedge (Fig. 5; 26,51,53, Col. 2, Lines 22-25), said tube being forced into an offset angle with respect to said pole when the trigger force is applied to said slide such that 12said inside surface of said tube frictionally engages said outer surface of said pole (Col. 1, Lines 25-30, a downward movement would force the tube into an offset angle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fall arrest and tree stand device of Wilcox et al. and Bassett et al. to include the slide, as taught by Swager, to provide additional safety by protecting an individual while ascending and descending from the stand.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635